Case 4:21-cv-00125-SDJ Document 1-1 Filed 02/09/21 Page 1 of 4 PageID #: 6




                   EXHIBIT A
                              471-04941-2020
     Case 4:21-cv-00125-SDJ Document 1-1 Filed 02/09/21 Page 2 Filed:
                                                               of 411/23/2020
                                                                      PageID10:59
                                                                              #: 7AM
                                                                                  Lynne Finley
                                                                                  District Clerk
                                                                                  Collin County, Texas
                                                                                  By Kathy Richardson Deputy
                                                                                  -Envelope ID: 48336118




                                    The State of Texas
                                        Secretary of State

                                            2021-321471-1


     I, the undersigned, as Secretary of State of the State of Texas, DO HEREBY CERTIFY
     that according to the records of this office, a copy of the Citation and Plaintiffs Original
     Petition in the cause styled:

          James Dowd vs TubeMaster Inc
          471st District Court of Collin County, Texas
          Cause No: 471049412020

     was received by this office on October 2,2020, and that a copy was forwarded on
     October 12,2020, by CERTIFIED MAIL, return receipt requested to:

          Clifford Johns Chief Executive Officer, TubeMaster, Inc
          8008 Vinecrest Ave
          Louisville, KY 40222

     The PROCESS was returned to this office on October 30,2020, Bearing the notation,
     Unable to Forward/ For Review.




                                                                                    ✓■SspO'              42>*.
                                                      Date issued: November 12,^^.0c'
                                                                                                            a
                                                                                                            4
a:
                                                                                             I            .C?
                                                                                                     1
                                                                      Ruth R.
                                                                     Secretary of Stal-"”""-'
                                                                                     GF/mr
     Case 4:21-cv-00125-SDJ Document 1-1 Filed 02/09/21 Page 3 of 4 PageID #: 8

                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.
Karen Fitzgerald on behalf of Karen Fitzgerald
Bar No. 11656750
karen@fitzgerald.law
Envelope ID: 48336118
Status as of 11/24/2020 8:05 AM CST

Case Contacts

Name               BarNumber   Email                                    TimestampSubmitted                           Status
Troy Garris                    troy@garrishorn.com                      11/23/2020 10:59:58 AM                       SENT
Karen Fitzgerald               karen@fitzgerald.law                     11/23/2020 10:59:58 AM                       SENT
Jan Gallagher                  jan@fitzgerald.law                       11/23/2020 10:59:58 AM                       SENT




                                                                                                                 r
                                                                                                                        \\
                                                                                (      aAX3T'»3mi«

                                                               (iSW toi fi«»                         'mn-
                                                                                                            db
                                                 ; -isH Bi         BO          'smRs s* « mstniw* iswisiw
                                            5)!«') b'/:/ t<!      im htsti 'tm                  .vsiiBO) aHw'J
                                                                                 Oi ..U /w. ....

                                                                      yiy'.yo /:i.i hv?
                               ./ ■ - l':
           Case 4:21-cv-00125-SDJ Document 1-1 Filed 02/09/21 Page 4 of 4 PageID #: 9




 -s-'' '                     SIATEOPTEXAS    )
^^ V
                             GOUNIYCM^COULIN )
                  •■•rtP             KDiilU CM ii«idibrColljiiCouMy Texas.
                    •• vJ;
Co:                     O            ny tM Ike riwwt fi)K|oiiig is • tnie ind correct copy of the
                                     KOI M the wme ippein on the file in the District Court,
                                      ]pe»^Wftnw             end teal of said Court, this
                  /S>
                   n:
                                         LYIWE FINLEY, DISTRICT CLERK
                                         COLLIN COUNiy. TEXAS
                                                   hUk/                              DEPUTY
